

114 HR 5940 IH: No Ransom Payments Act of 2016
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5940IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2016Mr. Pompeo (for himself, Mr. Roskam, Mr. Zeldin, Mr. Meehan, Mr. Young of Indiana, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Rules, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILL To prohibit the President from using funds appropriated under section 1304 of title 31, United
			 States Code, to make payments to Iran, to impose sanctions with respect to
			 Iranian persons that hold or detain United States citizens, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the No Ransom Payments Act of 2016. 2.FindingsCongress makes the following findings:
 (1)As of August 8, 2016, United States courts had awarded more than $55,000,000,000 in terrorism-related judgments against Iran to plaintiffs under the terrorism exception to the jurisdictional immunity of a foreign state under section 1605A of title 28, United States Code.
 (2)Such judgments against Iran include judgments relating to Iran's involvement in the 1983 Marine barracks bombing in Lebanon, a hostage-taking in Lebanon in 1984, a 1990 assassination in New York City, the 1996 Khobar Towers attack, the 1998 attacks on two United States Embassies in Africa, and various terrorist bombings in Jerusalem.
 (3)On November 4, 1979, more than 60 Americans were captured at the United States Embassy in Tehran. Fifty-two Americans were held hostage by the Islamic Republic of Iran for 444 days. On December 18, 2015, President Barack Obama signed into law the Justice for United States Victims of State Sponsored Terrorism Act (42 U.S.C. 10609) and established the United States Victims of State Sponsored Terrorism Fund to compensate United States victims of terrorism who either hold a final judgment issued against a state sponsor of terrorism under the terrorism exception to the Foreign Sovereign Immunities Act, or were taken hostage from the United States Embassy in Tehran, Iran, in 1979, or are a spouse or child of someone who was taken hostage. As of August 8, 2016, the United States Government has failed to provide any of the compensation authorized under the Justice for United States Victims of State Sponsored Terrorism Act.
 (4)On January 17, 2016, President Barack Obama announced that 4 United States citizens (Jason Rezaian, Saeed Abedini, Amir Hekmati, and Nosratollah Khosravi-Roodsari) unjustly held by Iran and one United States citizen (Matthew Trevithick) who had been detained by Iran, but not charged, had been released in exchange for the release of 7 Iranian nationals jailed or facing charges in the United States and that the United States dropped its request with Interpol relating to 14 Iranian nationals. At the same time the United States announced a settlement of an Iranian claim for $1,700,000,000, consisting of $400,000,000 held in a foreign military sales account since the 1979 Iranian revolution and a settlement of $1,300,000,000 in interest.
 (5)On April 5, 2016, White House Spokesperson Josh Earnest, in response to a question from a reporter about whether the Obama administration misled Congress about the Iran deal, stated: I don’t think there’s any evidence to substantiate that kind of claim … I think you should take a rather dim view of that suggestion because Congressman Pompeo … didn’t approve the deal and certainly didn’t vote in favor of it..
 (6)On June 9, 2016, Bloomberg News reported that Iran instructed its Central Bank to transfer $1,700,000,000 to the military of Iran, probably a reference to the payment described in paragraph (4). Overall, Iran’s military budget for 2017 increased to $19,000,000,000, an increase of 90 percent from 2016.
 (7)On August 3, 2016, the Wall Street Journal reported that the United States had airlifted $400,000,000 in cash to Iran in wooden pallets with euros, Swiss francs, and other currencies in an unmarked cargo plane, which was later clarified to reportedly be an Iran Air cargo plane. The report stated that the money came from the central banks of the Netherlands and Switzerland.
 (8)On August 4, 2016, Saeed Abedini said in an interview on FOX Business Network that the hostages had to wait overnight at the airport because they were unable to leave until another plane arrived in Iran; the hostages left on a plane that had been at the airport the entire time.
 (9)General Mohammad Reza Naghdi, a commander in the Islamic Revolutionary Guard Corps, stated that taking this money back was in return for the release of the American spies. (10)On August 3, 2016, State Department Deputy Spokesperson Mark Toner stated that there was no quid pro quo in reaction to a question regarding the statement in paragraph (8).
 (11)On August 3, 2016, White House Spokesperson Josh Earnest stated A week delay [in sequencing the payments to not be perceived as a quid pro quo] would not have prevented [Speaker] Paul Ryan and [Senator] Marco Rubio from falsely claiming that they’re a ransom.. At the same press conference, Earnest stated So it sounds to me like [Ryan and Rubio] are once again in a position where they’re making the same argument as hardliners in Iran in an effort to undermine the Iran nuclear agreement. The President made clear a year ago that right-wingers in the United States were making common cause with right-wingers in the Iranian government. And, again, if they’re doing it again to try to justify their opposition to an agreement that has benefitted the American people, they can do that, but I think that’s going to be pretty hard for them to explain. Maybe there’s another letter from Senator Cotton to the Supreme Leader we don't know about..
 (12)On August 4, 2016, State Department Deputy Spokesperson Mark Toner stated The idea that this was all orchestrated as part of some kind of quid pro quo is just not accurate … I recognize, I can see, the optics of this and that people would draw assumptions. People do. We can’t keep them from doing so, but it’s just not true that there’s any linkage..
 (13)On August 18, 2016, State Department Spokesperson John Kirby, in response to a question on whether the United States Government would not give Iran the $400,000,000 in cash until the United States citizens were released stated that’s correct.
 (14)On June 24, 2015, President Barack Obama issued a Presidential Policy Directive on Hostage Recovery Activities (referred to as PPD 30), which states: The United States will use every appropriate resource to gain the safe return of U.S. nationals who are held hostage. But the United States Government will make no concessions to individuals or groups holding U.S. nationals hostage. It is United States policy to deny hostage-takers the benefits of ransom, prisoner releases, policy changes, or other acts of concession. This policy protects U.S. nationals and strengthens national security by removing a key incentive for hostage-takers to target U.S. nationals, thereby interrupting the vicious cycle of hostage-takings, and by helping to deny terrorists and other malicious actors the money, personnel, and other resources they need to conduct attacks against the United States, its nationals, and its interests..
 (15)On January 27, 2014, the United Nations Security Council unanimously adopted Resolution 2133, which calls upon all Member States to prevent terrorists from benefiting directly or indirectly from ransom payments or from political considerations and to secure the safe release of hostages.
 (16)On May 17, 2016, in a 6–2 decision, the United States Supreme Court rejected a challenge by the Central Bank of Iran to invalidate section 502 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8772), which makes Iran’s bonds frozen in a New York account available to enforce terrorism judgments.
 (17)As of August 8, 2016, Iran has illegally detained three dual Iranian-American citizens, Siamak Namazi, his father Baquer, and Reza Robin Shahini.
 (18)Robert Levinson, a United States citizen, disappeared on March 9, 2007, after traveling to Kish Island, Iran, and is the longest held United States civilian in the history of the United States and Iran has not abided by the repeated pledges by and renewed commitment of officials of the Government of Iran to provide their Government’s assistance in the case of Robert Levinson.
 3.Policy of the United StatesIt shall be the policy of the United States— (1)to ensure that all outstanding judgments awarded to United States plaintiffs by United States courts against Iran have been settled before or concurrent with a settlement of Iran’s claims against the United States; and
 (2)to prohibit hostage-takers from the benefits of ransom by ensuring that the United States Government does not pay ransom to a person or government for the purpose of securing the release of unjustly detained United States citizens, including citizens who are also citizens of other countries.
			4.Prohibition on payments to Iran with funds appropriated for the payment of final judgments
 (a)In generalOn and after the date of the enactment of this Act, the President may not pay final judgments, awards, or compromise settlements, or interest or costs relating to such judgments, awards, or settlements, to Iran using amounts appropriated under section 1304 of title 31, United States Code, or interest accrued on such amounts.
 (b)TerminationThe prohibition under subsection (a) shall remain in effect until the date on which the President certifies to Congress that—
 (1)Iran has returned to the United States any money paid to Iran after January 1, 2016, from amounts appropriated under section 1304 of title 31, United States Code;
 (2)Iran has satisfied all outstanding judgments against Iran awarded to United States plaintiffs by United States courts; and
 (3)individuals taken hostage and held for 444 days following the seizure of the United States Embassy in Iran on November 4, 1979, have been compensated from the United States Victims of State Sponsored Terrorism Fund established under the Justice for United States Victims of State Sponsored Terrorism Act (42 U.S.C. 10609).
				5.Certification required to provide funds to Iran and report on funds provided to Iran
 (a)CertificationBefore the President may provide or authorize payment of any funds to Iran on or after the date of the enactment of this Act, the President shall certify to the appropriate congressional committees that—
 (1)the funds will not be used by Iran to engage in or provide support for acts of international terrorism; and
 (2)Iran or groups supported by Iran are not unjustly detaining United States citizens, including United States citizens who are also citizens of other countries.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report on whether funds paid to Iran by the United States after January 1, 2016, have been used by Iran to engage in or provide support for acts of international terrorism.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives.
				6.Sanctions with respect to Iranian persons that hold or detain United States citizens
 (a)Imposition of sanctionsNot later than 60 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to—
 (1)any Iranian person involved in the kidnapping or unjust detention of a United States citizen on or after March 9, 2007, including a United States citizen who is also a citizen of another country;
 (2)any Iranian person that engages, or attempts to engage, in an activity or transaction that materially contributes to, or poses a risk of materially contributing to, kidnapping or unjust detention described in paragraph (1); and
 (3)any Iranian person that— (A)is owned or controlled by a person described in paragraph (1) or (2);
 (B)is acting for or on behalf of such a person; or (C)provides, or attempts to provide—
 (i)financial, material, technological, or other support to a person described in paragraph (1) or (2); or
 (ii)goods or services in support of an activity or transaction described in paragraph (1) or (2). (b)Sanctions described (1)Blocking of propertyThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person subject to subsection (a) that is an alien.
 (3)Current visa revokedThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to any person subject to subsection (a) that is an alien, regardless of when issued. The revocation shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the possession of the alien.
				(c)Exceptions; penalties
 (1)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of subsection (b)(1).
 (2)Compliance with United Nations headquarters agreementParagraphs (2) and (3) of subsection (b) shall not apply if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under subsection (b)(1) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.
 (d)DefinitionsIn this section: (1)EntityThe term entity means a corporation, business association, partnership, trust, society, or any other entity.
 (2)Iranian personThe term Iranian person means— (A)an individual who is a citizen or national of the Islamic Republic of Iran; or
 (B)an entity organized under the laws of the Islamic Republic of Iran or otherwise subject to the jurisdiction of the Government of the Islamic Republic of Iran.
 (3)PersonThe term person means an individual or entity. (4)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					7.Prohibition on United States Government payment of ransom
 (a)In generalExcept as provided by subsection (b), the President and all officers of the United States Government shall not make a payment to a government or person for the purpose of securing the release of unjustly detained United States citizens, including United States citizens who are also citizens of other countries.
 (b)ExceptionThe prohibition under subsection (a) does not prohibit the United States Government from providing assistance to United States citizens that have been arrested.
 (c)EnforcementThe Secretary of the Treasury, in consultation with the Secretary of State and the Attorney General, may take such actions, including the promulgation of such rules and regulations, as may be necessary to carry out the purposes of this section.
 (d)DefinitionsIn this section: (1)EntityThe term entity means a corporation, business association, partnership, trust, society, or any other entity.
 (2)PersonThe term person means an individual or entity. 8.Prohibition of judgment fund payments to state sponsors of terrorism (a)In generalExcept as provided in subsection (b), the President and any officer of the United States Government may not use amounts appropriated under section 1304 of title 31, United States Code, or interest accrued on such amounts, to make any payment to a state sponsor of acts of international terrorism.
			(b)Waiver
 (1)In generalThe prohibition set forth in subsection (a) shall not apply to a specific payment or a specific payee if Congress has passed a joint resolution waiving the application of such prohibition to such payment or payee in accordance with paragraph (2).
				(2)Referral
 (A)SenateA joint resolution that is introduced in the Senate shall be referred to the Committee on Foreign Relations of the Senate. (B)House of RepresentativesA joint resolution that is introduced in the House of Representatives shall be referred to the Committee on Foreign Affairs of the House of Representatives.
 (3)DischargeIf the committee to which a joint resolution is referred does not report such resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the President submits a request described in subsection (d)(1)(A) to Congress—
 (A)such committee shall be immediately discharged from further consideration of such resolution; and (B)such resolution shall be placed on the appropriate calendar of the House involved.
					(4)Consideration
 (A)In generalOn or after the third day after the date on which the committee to which a joint resolution is referred has reported the resolution, or the date on which the committee has been discharged under paragraph (3) from further consideration of the resolution, it is in order for any Member of the respective House to move to proceed to the consideration of the resolution if such Member announced on a previous day to the House concerned the Member’s intention to do so.
 (B)Points of orderAll points of order against the joint resolution or against the consideration of the resolution are waived.
 (C)Effect of motionA motion described in subparagraph (A) is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the respective House shall immediately proceed to consideration of the resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed.
 (D)DebateDebate on the joint resolution, and on all debatable motions and appeals in connection with the resolution, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.
 (E)Final voteImmediately following the conclusion of the debate on the joint resolution and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur. In the Senate, adoption of the joint resolution requires an affirmative vote of three-fifths of Senators, duly chosen and sworn.
 (F)AppealsAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives to the procedure relating to the joint resolution shall be decided without debate.
					(G)Consideration by other house
 (i)In generalIf, before the passage by one House of a joint resolution of that House, that House receives a joint resolution from the other House, the following procedures shall apply:
 (I)The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage under subclause (II)(bb).
 (II)With respect to a joint resolution of the House receiving the resolution— (aa)the procedure in that House shall be the same as if no resolution had been received from the other House; and
 (bb)the vote on final passage shall be on the resolution of the other House. (ii)Effect on remaining joint resolutionUpon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House.
 (c)Rules of the Senate and the House of RepresentativesThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively;
 (2)as a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and supersedes other rules only to the extent that it is inconsistent with such rules; and
 (3)with full recognition of the constitutional right of either House to change the rules relating to the procedure of that House at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (d)DefinitionsIn this section: (1)Joint resolutionThe term joint resolution means a joint resolution of approval that—
 (A)is introduced during the 10-day period beginning on the date on which the President submits a request to Congress for a limited waiver of the prohibition set forth in subsection (a);
 (B)does not have a preamble; (C)includes, immediately after the resolving clause, the following: That Congress approves the request submitted by the President on _____, with the blank line being filled in with the appropriate date;
 (D)does not include any substantive legislative text other than the text set forth in subparagraph (C); and
 (E)is titled Joint Resolution approving the request of the President to waive the prohibition against payments to a state sponsor of acts of international terrorism..
 (2)State sponsor of acts of international terrorismThe term state sponsor of acts of international terrorism means a country the government of which the Secretary of State has determined has repeatedly provided support for acts of international terrorism for purposes of—
 (A)section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
 (B)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371); (C)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or
 (D)any other provision of law. 